Order unanimously affirmed, without costs of this appeal to either party. Memorandum: In affirming we do not embrace the statement contained in the opinion of the Special Term Justice that the infant plaintiff was an invitee as a matter of law. (Appeal from an order of Onondaga Motion Term granting plaintiff’s motion to strike the answer of the defendant and granting judgment under rule 113 of the Rules of Civil Practice and directing an assessment of damages therein.) Present — - Williams, P. J., Bastow, Goldman and Henry, JJ.